Citation Nr: 0941911	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-29 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from February 1985 to May 1985, 
July 1986 to January 1993, and November 2001 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran has also raised the issues of entitlement to 
service connection for poor circulation and entitlement to a 
total disability rating based on individual unemployability.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the Veteran has a disability manifested by memory loss.  


CONCLUSION OF LAW

The criteria for service connection for an undiagnosed 
illness manifested by memory loss have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he currently suffers from a 
disability manifested by memory loss which is related to his 
service in the United States Army from February 1985 to May 
1985, July 1986 to January 1993, and November 2001 to May 
2002, to include as due to an undiagnosed illness.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection. 38 
U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis. See 38 C.F.R. § 
3.317(a)(1)(ii).  There cannot be any affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia Theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. VAOPGCPREC 8-
98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 C.F.R. § 3.317(a)(1)(b).  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification. There must be a minimum of a 
six-month period of chronicity. 38 C.F.R. § 3.317(a)(2)(3).

Analysis

The Veteran's service treatment records are negative for 
complaints of, or treatment for, memory loss.  Examination 
reports dated in November 1992 and March 2001 show normal 
neurologic and psychiatric systems and in November 1992 and 
March 2001 Reports of Medical History the Veteran 
specifically denied "loss of memory or amnesia."  

The Veteran complained of memory loss in August 1994 during a 
Gulf War registry examination.  Specifically, this report 
notes "problems with memory concentration, outbursts of 
anger; all consistent with Post Traumatic Stress Syndrome."  
In a March 2001 Report of Medical History, the Veteran denied 
"loss of memory or amnesia."  VA treatment records are 
negative for complaints or treatment regarding memory loss.  

The Veteran underwent a VA general examination in June 2004, 
at which time he reported problems with memory, difficulty 
concentrating, and easy forgetfulness.  He admitted to 
periods of anxiety and depression.  Examination revealed that 
the Veteran was alert and oriented times three.  Cranial 
nerves II-XII were grossly intact and there were no focal, 
motor, or sensory deficits.  Reflexes were 2+/2+ bilaterally 
and Romberg was negative.  The diagnoses included "[n]o 
evidence of Gulf War Illness" and "history of anxiety and 
depression with memory loss."

The Veteran also underwent a VA psychiatric examination in 
July 2004.  At that time, he indicated that he had been 
married for the past fourteen years and had worked as a 
security guard for the past two weeks.  The examiner noted 
that the Veteran's only psychiatric care was in a VA PTSD 
therapy group for approximately six sessions in late 
1994/early 1995.  The working diagnosis at that time was 
Adjustment Disorder with Depressed Mood.  The Veteran and his 
treating psychiatrist at the time indicated that he was a 
poor fit for the group.  Upon current mental status 
examination, the examiner noted that the Veteran was alert 
and oriented; he related to the examiner in a respectful 
manner.  The interview was remarkable only for occasional 
vagueness with respect to history, for example, "his first 
wife's cause of death, dates of his military deployment, 
exposure to enemy casualties."  The examiner noted that 
there was no impairment in thought processes or communication 
and there was no evidence of psychosis or cognitive 
impairment.  No psychiatric diagnosis was given and the 
examiner specifically indicated that PTSD was not found as 
the Veteran did not report PTSD symptoms.  

The evidence of record does not reflect objective indications 
of a qualifying chronic disability under 38 C.F.R. § 3.317.  
Aside from the Veteran's own statements, there is no in-
service or post-service medical evidence of record 
documenting memory loss or a disability manifested by memory 
loss.  Although an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness includes 
neurological and/or neuropsychological signs or symptoms, 38 
C.F.R. § 3.317 makes clear that there must be at least some 
objective evidence perceptible to an examining physician and 
other, non-medical factors that are capable of independent 
verification.  

The evidence of record includes VA treatment records, as well 
as multiple VA examinations.  Although the Veteran reported 
to VA examiners that he was forgetful and/or having memory 
problems, there is no objective evidence perceptible to an 
examining physician and other, non-medical factors that are 
capable of independent verification.  Furthermore, the 
Veteran's subjective complaints of memory loss are not 
supported by the objective evidence of record.  VA 
neurological examination conducted in June 2004 was 
essentially normal, and in July 2004, the VA examiner made a 
specific finding that there was no impairment in though 
processes or communication and no evidence of cognitive 
impairment.  

Accordingly, the Board concludes that the Veteran's service 
connection claim for memory loss due to undiagnosed illness 
must be denied on a presumptive basis.

The Board further finds that the claim of service connection 
must be denied on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As noted above, the Veteran's 
service treatment records were negative for any diagnosis of 
or treatment for memory loss or a disability manifested by 
memory loss, and there is no post-service clinical evidence 
documenting such a condition.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran is 
capable of reporting that he has difficulty "remembering 
things," or that he is forgetful, he is not competent (i.e., 
professionally qualified) to diagnose a disability manifested 
by memory loss or to offer an opinion as to the cause of this 
claimed condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2003 and March 2004.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

VA has obtained all available service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board, although he declined to do so.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



ORDER

Service connection for an undiagnosed illness manifested by 
memory loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


